Citation Nr: 1328445	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2009 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In November 2011, the Board denied the claim for entitlement 
to service connection for hepatitis C.  The Veteran appealed 
this denial to the Court of Appeals for Veterans Claims 
(Court).  In September 2012, the Court granted a Joint 
Motion for Remand filed by the parties which requested that 
the November 2011 Board decision be vacated and remanded.  
The appeal was returned to the Board and in May 2013 was 
remanded for further development.  The case has now returned 
to the Board for additional appellate action.

This appeal was processed using the Veterans Benefits 
Management System (VBMS) for paperless claims.  Accordingly, 
any future consideration of this appellant's case should 
take into consideration the existence of this electronic 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis C is etiologically related to active 
duty service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted 
for hepatitis C as it was incurred during active duty 
service.  He specifically contends that he was exposed to 
the disease by military personnel who performed inoculations 
with unsterilized needles while he was stationed in Korea.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish a right to compensation for a 
present disability, a Veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record establishes the presence of a current disability.  
Treatment records from the Veteran's private physician 
document a history of hepatitis C dating from December 1994.  
He was referred to a private gastroenterologist in December 
2003, and hepatitis C was confirmed following positive 
laboratory testing and a liver biopsy.  The Veteran was also 
diagnosed with hepatitis C upon VA examination in June 2013.  

The Board also finds an in-service injury is demonstrated.  
Although service treatment records are negative for any 
evidence of hepatitis C, the Veteran has reported that he 
received inoculations with unsterilized needles on several 
occasions during his period of active duty service.  In 
support of his claim, he submitted a February 2012 statement 
from another veteran who served in Korea and also witnessed 
military medical personnel reuse unsanitized needles.  The 
Veteran and his friend are competent to describe injuries 
and incidents that occurred during service.  The Board will 
therefore resolve all doubt in the Veteran's favor and find 
that the first two elements of service connection-a current 
disability and in-service injury-are demonstrated.  

The Board also finds that the competent evidence of record 
establishes a nexus between the Veteran's current hepatitis 
C and active duty service.  The Veteran's private doctor 
provided a medical opinion in support of the claim in 
December 2008, finding that the Veteran's history of shots 
with "dirty needles" during service certainly could be the 
cause of his hepatitis C.  The private physician also noted 
that the Veteran had no history of other risk factors for 
hepatitis C including blood transfusions, sexually 
transmitted causes, or reception of cuts or bruises that 
could result in the disease.  Weighing against the claim is 
a medical opinion from a VA examiner who physically examined 
the Veteran and reviewed the claims file in June 2013.  
Although the VA examiner provided an opinion against the 
claim, the examiner also concluded that the cause of the 
Veteran's hepatitis C could not be determined.  The record 
therefore contains one medical opinion in favor of the claim 
and one medical opinion weighing against it.  The Veteran 
has reported a credible and competent history of exposure to 
unsanitized needles during active service and the record 
does not document any other potential hepatitis C risk 
factors.  The Board will therefore resolve any doubt in 
favor of the Veteran and find that the competent evidence 
establishes a nexus between the current hepatitis C and the 
Veteran's inoculations during active duty service.  All 
three elements of service connection are present and the 
claim is granted.  

As a final matter, the Board finds that VA has substantially 
satisfied the duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision to grant 
the claim.  

	



ORDER

Entitlement to service connection for hepatitis C is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


